COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


SHELDON OPIE THOMPSON
                                                                 MEMORANDUM OPINION*
v.     Record No. 0100-07-3                                          PER CURIAM
                                                                     MAY 29, 2007
HUFFMAN LITTER SERVICE, INC. AND
 COMMERCE & INDUSTRY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger A. Ritchie, Sr.; Ritchie Law Firm, P.L.C., on brief), for
                 appellant.

                 (Monica Taylor Monday; Bryan G. Bosta; Gentry Locke Rakes &
                 Moore, on brief), for appellees.


       The Workers’ Compensation Commission sustained Huffman Litter Service, Inc.’s and

its insurer’s motion to stay Sheldon Opie Thompson’s pending claim for permanent and total

disability benefits and removed the claim from the hearing docket because it was premature.

Thompson contends the commission’s decision was arbitrary and capricious. We have reviewed

the record and the commission’s opinion, and we hold that this appeal is without merit.

Accordingly, we affirm the commission’s decision for the reasons stated by the commission in

its final opinion. See Thompson v. Huffman Litter Serv., Inc., VWC File No. 211-27-90 (Dec.

13, 2006). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.